Citation Nr: 9920866	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left arm, wrist and 
hand numbness as secondary to the service connected 
postoperative residuals of a left scapular spine fracture. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.  Subsequently, the veteran's case was transferred to 
the RO in Louisville, Kentucky.  The veteran served in active 
service from April 1966 to April 1969 and from January 1971 
to February 1986. 

Additionally, the Board notes that, in the October 1996 
Notice of Disagreement, the veteran requested consideration 
of a claim for service connection for carpal tunnel syndrome 
of the left arm/wrist as secondary to the service connected 
residuals of a postoperative left scapular spine fracture.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, this matter is 
referred to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran's left arm, wrist and hand numbness is secondary to 
the service connected residuals of a postoperative left 
scapular spine fracture, or is otherwise related to his 
active service.


CONCLUSION OF LAW

The veteran's claim of service connection for left arm, wrist 
and hand numbness as secondary to the service connected 
residuals of a postoperative left scapular spine fracture is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998). ).  
In addition, disabilities which are found to be proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310 (1998). 

Furthermore, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court made clear that service connection may be granted when 
it is shown that the claimed disorder has been aggravated by 
a service-connected disability.  In such cases, according to 
the Court, a basis exists upon which to predicate a grant of 
entitlement to service connection on a secondary basis.  
Thus, pursuant to 38 U.S.C.A. § 1110 (West 1992), and 38 
C.F.R. § 3.310(a) (1998), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation. 38 C.F.R. § 3.322 (1998).

Moreover, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records show he fractured his left shoulder in late 
1984.  Additionally, medical notations dated February 1985 
indicate he was ordered to not use his left hand, except for 
occasional writing.  And, notations dated April 1985 reveal 
he was ordered to not do push ups or lifting with the left 
hand.  However, the veteran's service records are negative 
for any complaints of or treatment for left arm, wrist and/or 
hand numbness.

As to the post-service medical evidence, the claims file 
includes medical records from the VA Medical Center (VAMC) in 
Louisville, Kentucky, dated from July 1993 to August 1996 
containing notations that the veteran reported left shoulder 
pain since his surgery in 1985 with numbness in the 4th and 
5th fingers when attempting to write.  However, upon 
examination, he was found to not have any acute changes of 
the left shoulder and was prescribed Motrin for his pain.  
Additionally, a September 1995 radiology report reveals the 
veteran's left shoulder showed the presence of two metallic 
screws and of postoperative changes.  And, an August 1996 
electromyograph (EMG) study report shows he had prolonged 
distal latencies of the medial nerve, bilaterally, and was 
diagnosed with bilateral carpal tunnel syndrome without 
evidence or active denervation or reinnervation.  

Finally, a July 1996 VA examination report reveals the 
veteran had decreased sensation of the left hand and arm, but 
had good capillary refill in the fingers bilaterally; had a 
normal radial pulse; and had muscle strength of 5/5 in both 
upper extremities.   He was diagnosed with status/post 
fracture of the left acromion with open reduction and 
internal fixation in 1984, status/post right wrist treatment 
in 1988, and bilateral wrist carpal tunnel syndrome per EMG 
study.  More importantly, this report contains notations by 
the examiner indicating the veteran's left arm, wrist and 
hand numbness was likely related to his carpal tunnel 
syndrome.  

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
left arm, wrist and hand numbness is proximately due to or 
was aggravated by his service connected residuals of a 
postoperative left scapular spine fracture, or is otherwise 
related to his period of service.  As well, the Board finds 
that, even assuming the veteran's left arm, wrist and hand 
numbness was aggravated by his service connected left 
shoulder disability and/or by the rigors of service training, 
the veteran has failed to show, via competent medical 
evidence, that there is a link between his current left arm, 
wrist and hand numbness and any in-service symptomatology, 
including any left shoulder symptomatology.  See Gonzales v. 
West, No. 95-1218 (U.S. Vet. App. Jan. 20, 1998) (noting that 
in cases of in-service aggravation, there must be competent 
evidence of a nexus between a current disorder and the in-
service aggravation of that disorder).  Specifically, the 
veteran has failed to satisfy an essential element necessary 
to well ground his claim, which is the existence of a nexus 
between the current claimed left arm, wrist and hand numbness 
and his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Furthermore, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that the 
symptomatology related to his left arm, wrist and hand 
numbness has been continuous since his service and is related 
to any in-service symptomatology, including left shoulder 
symptomatology.  See Clyburn v. West, No. 97-1321 (U.S. Vet. 
App. April 2, 1999) (distinguishing the factual circumstances 
in Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)); see also Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for left arm, wrist and hand 
numbness as secondary to the service connected residuals of a 
postoperative left scapular spine fracture, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a).

In arriving at these conclusions, the Board has taken into 
consideration the various written statements submitted by the 
veteran and his representative tending to link his current 
symptomatology to his period of service.  While the Board 
acknowledges the sincerity of these statements, the Board 
notes that neither the veteran, nor his representative, as 
lay persons, are qualified to offer a medical opinion 
regarding the etiology of his disorders and/or qualified to 
fulfill the nexus requirement.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, supra, in which the 
Court held that a veteran does not meet the burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  In addition, the veteran may be 
considered for an additional VA examination pursuant to 38 
C.F.R. § 3.326 only after his claim is determined to be well 
grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  
At present, the Board is not aware of any circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the veteran's claim "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim, and the reasons for which his claim has failed.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for left arm, wrist and hand numbness as 
secondary to the service connected residuals of a 
postoperative left scapular spine fracture is denied. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

